DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-20		Pending
Prior Art Reference:
Deutsher		US 3,803,972

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-9, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deutsher (US 3,803,972).

Regarding claim 1, Deutsher discloses a screw (abstract) comprising:
a screw body (11) having an elongate shaft (12) extending along a central linear axis (fig. 1) and supporting threads (fig. 1) extending about the linear axis (fig. 1) in a helical path and, at a lower end, providing a screw tip (fig. 1) and, at an upper end, providing an outwardly extending rim (14) extending substantially perpendicular to the linear axis (fig. 1);
a screw cap (17) having an inner bore (18, 20) receiving the outwardly extending rim (14) therein and supporting a rolled flange (21) extending inwardly from an inner surface of the screw cap (17) and having an innermost end that is angled upwardly (fig. 3) from horizontal to retain the outwardly extending rim (14).

Regarding claim 2, Deutsher discloses the screw of claim 1, wherein the inner bore (18, 20) of the screw cap (17) is a non-circular bore (18, fig. 2).

Regarding claim 3, Deutsher discloses the screw of claim 2, wherein the inner bore (18, 20) is a hexagonal bore (col. 2, lines 18-21) with six sides.

Regarding claim 4, Deutsher discloses the screw of claim 1, wherein the innermost end (fig. 3) of the rolled flange (21) is angled upwardly (fig 3) from horizontal toward the linear axis (fig. 1).

Regarding claim 8, Deutsher discloses the screw of claim 1, wherein a cross section of the rolled flange (21) is hook shaped (fig. 3).

Regarding claim 9, Deutsher discloses the screw of claim 8, wherein the innermost end (fig. 3) of the rolled flange (21) contacts a lower surface (fig. 3) of the outwardly extending rim (14).

Regarding claim 14, Deutsher discloses the screw of claim 1, wherein the screw body (11) further comprises a screw head (13) providing a non-circular end (fig. 1) attached to the shaft (12) at the upper end.

Regarding claim 15, Deutsher discloses the screw of claim 1, wherein an exterior of the screw cap (17) provides a hex head (fig. 1).

Regarding claim 16, Deutsher discloses the screw of claim 1, further including a rubber washer (25) positionable partially within (fig. 5) the inner bore (18, 20) of the screw cap (17) to abut the upwardly rolled flange (21).

Regarding claim 17, Deutsher discloses the screw of claim 1, wherein the shaft (12) tapers (fig. 1) inwards toward the linear axis (fig. 1) to a pointed tip (fig. 1) at the lower end.

Regarding claim 18, Deutsher discloses the screw of claim 17, wherein the shaft (12) includes a flute (fig. 1) and a cutting edge (fig. 1).

Regarding claim 19, Deutsher discloses a self tapping screw (abstract) comprising:
a screw body (11) wherein the screw body (11) comprises
an elongate shaft (12) extending along a central linear axis (fig. 1) and supporting threads (fig. 1) extending about the linear axis (fig. 1) in a helical path and, at a lower end, providing a pointed tip (fig. 1); 
a non-circular head (13) supported at an upper end of the elongate shaft (12); 
an outwardly extending rim (14) supported below the screw head (13) and extending perpendicular to the linear axis (fig. 1); and
a screw cap (17) having an exterior surface providing a hex head (fig. 1) and a non-circular inner bore (18, 20) receiving the non-circular head (13) and outwardly extending rim (14) therein and supporting an upwardly rolled flange (21) extending inwardly (fig. 3) from an inner surface of the screw cap (17) and having a distal end that is angled upwardly (fig. 3) to retain the outwardly extending rim (14).

Regarding claim 20, Deutsher discloses a method of manufacturing a screw (abstract) wherein the screw comprises:
a screw body (11) having an elongate shaft (12) extending along a central linear axis (fig. 1) and supporting threads (fig. 1) extending about the axis (fig. 1) in a helical path and, at a lower end, providing a screw tip (fig. 1) and, at a upper end, providing an outwardly extending rim (14) extending perpendicular to the linear axis (fig. 1); and
a screw cap (17) having an inner bore (18, 20) receiving the outwardly extending rim (14) therein and supporting a rolled flange (21) extending inwardly (fig. 3) from an inner surface of the screw cap (17) and having an innermost end (fig. 3) that is angled upwardly from horizontal to retain the outwardly extending rim (14);
the method comprising the steps of:
attaching the screw cap (17) to the elongate shaft (12) to retain the outwardly extending rim (14) within the rolled flange (21) of the screw cap (17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Deutsher (US 3,803,972).

Regarding claim 5, Deutsher discloses the screw of claim 4, except for wherein the innermost end (fig. 3) of the rolled flange (21) is angled upwardly at least 20 degrees from horizontal.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable ranges wherein the innermost end of the rolled flange is angled upwardly at least 20 degrees from horizontal limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. (MPEP § 2144.05).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.

Regarding claim 6, Deutsher discloses the screw of claim 5, except for wherein the innermost end (fig. 3) of the rolled flange (21) is angled upwardly at least 30 degrees from horizontal.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable ranges wherein the innermost end of the rolled flange is angled upwardly at least 30 degrees from horizontal limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. (MPEP § 2144.05).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.

Regarding claim 7, Deutsher discloses the screw of claim 1, except for wherein the rolled flange (21) extends approximately 0.5 to 1.5 mm from the inner surface inwardly to the linear axis (fig. 1).
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable ranges wherein the rolled flange extends approximately 0.5 to 1.5 mm from the inner surface inwardly to the linear axis limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. (MPEP § 2144.05).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.

Regarding claim 10, Deutsher discloses the screw of claim 1, except for wherein the screw cap (17) and the elongate shaft (12) are made of different materials wherein the screw cap (17) has a higher micro hardness than the elongate shaft (12).
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention wherein the screw cap and the elongate shaft are made of different materials wherein the screw cap has a higher micro hardness than the elongate shaft, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material. (See MPEP 2144.07).

Regarding claim 11, Deutsher discloses the screw of claim 10, except for wherein the screw cap (17) is a zinc-aluminum alloy (col. 2, lines 38-40).
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention wherein the screw cap is a zinc-aluminum alloy, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material. (See MPEP 2144.07).

Regarding claim 12, Deutsher discloses the screw of claim 11, except for wherein the screw cap (17) has at least 95 weight percent zinc.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention wherein the screw cap has at least 95 weight percent zinc, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material. (See MPEP 2144.07).

Regarding claim 13, Deutsher discloses the screw of claim 12, except for wherein the screw cap (17) has at least 3 weight percent aluminum.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention wherein the screw cap has at least 3 weight percent aluminum, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material. (See MPEP 2144.07).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd